Non-COMPETITION AND RESTRICTIVE COVENANT AGREEMENT

 

This NON-COMPETITION AND RESTRICTIVE COVENANT AGREEMENT (this “Agreement”), is
made and entered into as of June 29, 2015, between Citrus Extracts II, LLC, a
Florida limited liability company (together with its subsidiaries and
affiliates, the “Company”), and Edward W. Sample, a Texas resident (“Sample”).

 

WHEREAS, the execution and delivery of this Agreement by the Company and Sample
is a condition to the closing of the transaction contemplated by the Asset
Purchase Agreement dated as of the date hereof, by and among the Company, Citrus
Extracts Transport Services, LLC, Citrus Extracts, Inc., Acacia Transport
Services, Inc. and Acacia Diversified Holdings, Inc. (the “Purchase Agreement”).

 

WHEREAS, Sample has acquired, through his prior relationships with the Company
and/or the Company’s shareholders, officers or directors, intimate knowledge
regarding the business, customers, suppliers, information and processes of or
relating to the Company.

 

WHEREAS, at the closing of the transactions contemplated in the Purchase
Agreement, Sample received a cash payment from the Company in consideration of
his execution of this Agreement.

 

WHEREAS, Sample and the Company desire to enter into this Agreement on the terms
and conditions hereafter set forth.

 

NOW THEREFORE, in consideration of the covenants and promises contained herein,
and given pursuant to the Purchase Agreement, the parties hereto agree as
follows:

 

1.      ACKNOWLEDGEMENT; INCORPORATION OF RECITALS. Sample hereby acknowledges
receipt of a cash payment from the Company pursuant to the Purchase Agreement,
which consideration is adequate and sufficient consideration for the covenants
and agreements made in this Agreement. The recitals set forth above are, by this
reference, incorporated into and deemed a part of this Agreement.

2.      NON-COMPETE AND NON-SOLICITATION

(a)    Non-Competition. During the Restricted Term, Sample agrees that neither
he nor any of his Related Persons will, in any manner, anywhere in the
Restricted Territory, directly or indirectly, on behalf of himself or any other
Person other than the Company, invest in, own, manage, operate, finance,
control, advise, render services to or guarantee the obligations of any Person
engaged in or planning to become engaged in the Business; provided, however,
that Sample’s ownership of, investment in, management, control or operation of,
financing of, employment with or rendering of services to Persons engaged in the
production of products directly produced as a result of the systems and methods
claimed in US Patent No. 8,017,171 and US Patent No. 8,383,186 and/or the claims
of US Patent Application No. 13/765,310 as of the date hereof (the “Excluded
Activities”), or the transportation by truck of raw citrus peel to be used for
such Excluded Activities, shall not be deemed a violation of the restrictions
set forth in this Section 2(a).

(b)   Non-Solicitation. During the Restricted Term, Sample agrees that neither
he nor his Related Persons, in any manner, anywhere in the Restricted Territory,
directly or indirectly, on behalf of himself or any other Person will (i)
solicit the business of any Person who is a customer or potential customer of
the Company for the products or services then sold by the Company in any manner
that could be likely to result in such Person curtailing or canceling any
business or contracts that such Person has with the Company or in any way
interfere with the relationship between the Company and such Person; (ii) cause,
induce or attempt to cause or induce any actual or potential customer, supplier,
employee, consultant or other business relation of the Company to cease doing
business with the Company, to deal with any competitor of the Company, or in any
way interfere with its relationship with the Company; or (iii) hire, employ,
engage, retain or attempt to hire, employ, engage or retain any employee or
independent contractor of the Company or in any way interfere with the
relationship between the Company and any of its employees or independent
contractors.

3.      CONFIDENTIAL INFORMATION.

(a)    Confidential Information; Restriction. Sample recognizes and acknowledges
that certain assets of the Company, including without limitation information
regarding customers, pricing policies, methods of operation, proprietary
computer programs, sales, products, profits, costs, markets, key personnel,
formulae, product applications, technical processes, potential acquisition or
joint venture candidates and trade secrets which may have been made available to
Sample, whether in writing, in computer form, reduced to a tangible form in any
medium, or conveyed orally, and which gives the Company a competitive advantage
over other individuals or companies which do not have access to this information
(hereinafter called “Confidential Information”) are valuable, special, and
unique assets of the Company. Sample acknowledges that the Company is the owner
of the Confidential Information and agrees not to dispute, contest or deny any
such ownership rights of the Company. Sample shall not use, divulge, reproduce,
distribute, reverse engineer or disclose (in any way or in any manner) any
Confidential Information to any person, firm, corporation, association, or any
other entity for any reason or purpose whatsoever, directly or indirectly,
except as may be required by law, unless and until such Confidential Information
becomes publicly available other than as a consequence of the breach by Sample
of his confidentiality obligations hereunder. Sample agrees to take all
reasonable precautions to prevent the inadvertent disclosure of the Confidential
Information to any unauthorized person; agrees not to transport or cause to be
transported the Confidential Information outside the premises of the Company,
except as necessary or desired to carry out Sample’s duties as prescribed by the
Company; agrees not, without the Company’s express authorization, to participate
directly or indirectly in the development, marketing, sale, licensing or other
exploitation of software or other products or services which embody or are
derived from Confidential Information; and agrees that in the event Sample
becomes aware that any Person is taking or threatens to take any action which
would compromise the Confidential Information or violate any of the foregoing
provisions were that Person subject to the provisions of this Section 3,
promptly advise the Company of all facts concerning such action or threatened
action. Sample expressly agrees that the disclosures prohibited hereby include
disclosure of similarities or possible similarities between the Confidential
Information and the work product of another person or company.

(b)   Protective Order. In the event that Sample is required to disclose any
Confidential Information pursuant to an order, regulation, ruling, governmental
request, summons or subpoena, Sample shall promptly notify the Company of such
pending disclosure and reasonably cooperate in assisting the Company (at the
Company’s expense) in seeking a protective order or in objecting to such
request, summons or subpoena with regard to the Confidential Information.

(c)    Cooperation. Sample agrees to reasonably cooperate with the Company in
the prosecution or defense of all threatened claims or actual litigation in
which the Company is or may become a party, whether now pending or hereafter
brought, in which Sample has knowledge of relevant facts or issues. Sample shall
be promptly reimbursed reasonable out-of-pocket expenses incurred by him due to
his cooperating with the prosecution or defense of any litigation for the
Company as applicable, including but not limited to reasonable attorney’s fees
incurred in the furtherance of those actions, provided that he provides the
Company with reasonable documentation of such expenses.

4.      ASSIGNMENT. Sample hereby assigns and transfers to the Company any
right, title or interest in any inventions, designs, discoveries, works of
authorship, creations, ideas, developments, improvements, trade secrets
(including, without limitation, trade secrets relating to the Emulsion System or
CitraBlend Peel Proceeding System) or software relating to the Business
(collectively, “Inventions”), that Sample may have as of the date hereof or may
have acquired on or before the date hereof, in whole or in part. This obligation
is limited to any Inventions that relate to the Company’s Business or
demonstrably anticipated business, whether or not the Inventions were created,
originated, developed or conceived of by Sample solely or jointly with others
and whether or not the Inventions are protected or protectable under applicable
patent, trademark, service mark, copyright or trade secret laws. Sample hereby
transfers Sample’s rights in such Inventions free of all encumbrances and
restrictions, and will promptly take any action, including executing and
delivering any documentation, deemed necessary by the Company to effectuate the
transfer or prosecution of ownership rights in the United States and any other
country as the Company may request. Sample acknowledges and agrees that the
Inventions will be considered part of the Confidential Information.

5.      INJUNCTIVE RELIEF; REMEDIES. Sample acknowledges and agrees that any
breach or threatened breach by Sample of Section 2, Section 3 or Section 4 of
this Agreement will cause irreparable harm and continuing damages to the Company
and that the remedy at law for any such breach or threatened breach will be
inadequate. Accordingly, in addition to any other remedies that may be available
to the Company at law or in equity in such event, the Company shall be entitled
to seek and obtain, from any court of competent jurisdiction, an injunction or
injunctions, without bond or other security and without having to show that
money damages will be inadequate or impossible to determine, enjoining and
restricting the breach or threatened breach. Sample acknowledges, however, that
no specification in this Agreement of a specific legal or equitable remedy may
be construed as a waiver of or prohibition against pursuing other legal or
equitable remedies in the event of a breach of this Agreement by Sample.

6.      SEVERABILITY AND JUDICIAL MODIFICATION. If any clause, term or provision
of this Agreement or the application thereof to any person or circumstance shall
to any extent be held invalid or unenforceable, the remainder of this Agreement
and the application of such clause, term or provision to persons or
circumstances other than those to which it is invalid and unenforceable, shall
not be affected thereby, and each clause, term and provision of this Agreement
shall be valid and be enforced to the fullest extent permitted by law. If any
court of competent jurisdiction refuses to enforce any clause, term, or
provision of this Agreement as written, the other clauses, terms, and provisions
shall stand, and the court shall modify the clause, term, or provision at issue
to the minimum extent necessary to make it enforceable under applicable law, and
shall enforce it as so modified.

7.      GENERAL.

(a)    Waivers. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege. No waiver of any provision of this Agreement shall in any event be
effective unless the same shall be in writing, executed by the party against
whom enforcement of such waiver is sought, and any waiver so given shall be
effective only in the specific instance and for the specific purpose for which
given.

(b)   Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The parties may deliver an executed copy
of this Agreement or any other document contemplated by this Agreement by
facsimile or other electronic transmission to the other parties, and such
delivery will have the same force and effect as the delivery of an original
signed copy of this Agreement or such other document.

(c)    Governing Law; Waiver of Jury Trial. This Agreement shall be construed in
accordance with and governed by the laws of the State of Florida applicable to
agreements made and to be performed wholly within such jurisdiction, without
regard to principles of conflicts of laws. Each of the parties hereto hereby
irrevocably and unconditionally waives any and all right to trial by jury of any
claim or cause of action in any suit arising out of or related to this Agreement
or the transactions or events contemplated hereby or any course of conduct,
course of dealing, statements (whether verbal or written) or actions of any
party hereto. The parties hereto each agree that any and all such claims and
causes of action shall be tried by the court without a jury. Each of the parties
hereto further waives any right to seek to consolidate any such lawsuit in which
a jury trial has been waived with any other lawsuit in which a jury trial cannot
or has not been waived.

(d)   No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by Sample and the Company to express their mutual
intent, and no rule of strict construction will be applied against Sample or the
Company.

(e)    Headings. The section and subsection heading of this Agreement are
included for purposes of convenience only, and shall not affect the construction
or interpretation of any of its provisions.

8.      DEFINITIONS. For purposes of this Agreement, the following definitions
shall apply:

“Business” means the business of acquiring and processing raw citrus peel into
dehydrated citrus ingredients products, milling dehydrated citrus ingredient
products, and/or transporting raw citrus peel by truck, including all processes,
systems and technology.

“Control” of an entity includes service as a director, officer, partner,
manager, executor or trustee (or in a similar capacity) or beneficial ownership
of 10% or more of the outstanding equity (or the right to vote or receive
profits, dividends or distributions).

“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated organization, association, joint venture or other entity or a
governmental body.

“Related Person” –

(a)             in the case of a natural person, each member of such Person’s
immediate family, by blood or by marriage, including spouses, parents,
step-parents, siblings, children, and step-children;

(b)            any Person that, directly or indirectly Controls, is Controlled
by or is under common Control with, a Person.

“Restricted Term” means the period commencing on the date hereof and ending five
(5) years thereafter.

“Restricted Territory” means anywhere in the United States.

 

 

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Non-Compete and Restrictive Covenant Agreement to be duly
executed as of the date and year first above written.

 

 

CITRUS EXTRACTS II, LLC



By: /s/ Alan Koch
Name: Alan Koch

Its: Co-Manager




EDWARD W. SAMPLE



/s/ Edward W. Sample
Edward W. Sample

 

Address: Allen, Texas



 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Non-Competition and Restrictive Covenant Agreement]

